DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims:
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-6, 8-9, 11-12, 14-19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Steelberg, USPG_Pub 2007/0162926.


Regarding claim 1, Steelberg discloses a media distribution system (fig. 1, entire) comprising:

a plurality of media outlets (fig. 1, 160; Para. 36-41 (radio transmitters meet media outlets)); 
a plurality of integrated services layers (ISLs) coupling the enterprise hub to the plurality of media outlets (fig. 1, 140; Para. 36-41); 
a first media outlet (160) of the plurality of media outlets served by a single ISL of the plurality of ISLs (fig. 1, 140; Para. 36-41 (advertisements with criteria submitted by subscriber 130 (advertisers) to Broadcasting hub 150 are sent to regional broadcast studios 140 (ISLs))); and 
a second media outlet (160) of the plurality of media outlets served redundantly by at least two ISLs of the plurality of ISLs (fig. 1, 140,160; Para. 36-37, 41-42 (the radio transmitter that receives from both studio is the second media outlet)). 

Regarding claim 2, Steelberg discloses all in claim 1.  In addition Steelberg discloses the media distribution system, wherein: the plurality of ISLs are configured to implement multidirectional gateways (Para. 94 (pathways from 160 to 140 implemented as gateways-bidirectional-see play history Para. 92)).  

Regarding claim 3, Steelberg discloses all in claim 2.  In addition Steelberg discloses the media distribution system, wherein the plurality of ISLs are configured to: receive broadcast instruction messages from the enterprise hub (Para. 37-41); and transmit the broadcast instruction messages to at least one media outlet (Para. 37-41).  



Regarding claim 5, Steelberg discloses all in claim 2.  In addition Steelberg discloses the media distribution system, wherein the plurality of ISLs are configured to: receive, from the media outlets, information associated with media playout (Para. 27); and transmit the information associated with media playout to the enterprise hub (Para. 41, 57).  

Regarding claim 6, Steelberg discloses all in claim 1.  In addition Steelberg discloses the media distribution system, wherein: at least one ISLs is incorporated into at least one media outlets (Para. 36-41). 

Regarding claim 8, Steelberg discloses a method comprising: 
transmitting a plurality of broadcast instruction messages from an enterprise hub (fig. 1, 150) to a plurality of devices implementing a plurality of integrated services layers (ISLs) (fig. 1, 140; Para. 36-42 (140 are the devices implementing ISL)); 
receiving a first broadcast instruction message by a single ISL of the plurality of ISLs (Para. 36-41 (advertisements with criteria submitted by subscriber 130 (advertisers) to Broadcasting hub 150 are sent to regional broadcast studios 140 (ISLs)));

receiving a second broadcast instruction message by at least two redundant ISLs of the plurality of ISLs (Para. 37); and 
transmitting the second broadcast instruction message from the at least two redundant ISLs to a second media outlet of the plurality of media outlets (fig. 1, 140,160; Para. 36-37, 41-42 (the radio transmitter that receives from both studio is the second media outlet)).  

	Regarding claim 9, Steelberg discloses all in claim 8.  In addition Steelberg discloses the method, further comprising: 
receiving at the plurality of ISLs, playout information transmitted by the plurality of media outlets, the playout information associated with media playout by the plurality of media outlets (Para. 57 (play log 669 meets playout information)); and
transmitting the playout information from the plurality of ISLs to the enterprise hub (Para. 37, 57 (returned to Hub 150 via 140 150 and 140 are communicatively coupled)).  

Regarding claim 11, Steelberg discloses all in claim 9.  In addition Steelberg discloses the method, further comprising: transmitting, from at least one of the plurality of media outlets to at least one of the plurality of ISLs, at least one of an industry code associated with media content that has been played as scheduled (Para. 57 (play log 

Regarding claim 12, Steelberg discloses all in claim 8.  In addition Steelberg discloses the method, wherein: the broadcast instruction messages include preemption information (Para. 62).  

Regarding claims 14, Steelberg discloses all in claim 8.  In addition Steel berg discloses the method, further comprising: transmitting a cart number between the enterprise hub and at least one of the plurality of ISLs, wherein the cart number identifies media content presented for broadcast (Para. 44, 57 (campaign identifiers equates to cart number)).  

Regarding claim 15, Steelberg discloses a media distribution system comprising: an enterprise hub including a processor and memory (fig. 1, 150; Para. 7); at least one media outlet (fig. 1, 160); and a plurality of integrated services layers (ISLs) redundantly coupling the enterprise hub to the at least one media outlet (fig. 1, 150, 140; Para. 37). 

Regarding claim 16, Steelberg discloses all in claim 15.  In addition Steelberg discloses the media distribution system, wherein: the plurality of ISLs are configured to implement multidirectional gateways (Para. 94 (pathways from 160 to 140 implemented as gateways-bidirectional-see play history Para. 92)).  



Regarding claim 18, Steelberg discloses all in claim 16.  In addition Steel berg discloses the media distribution system, wherein: the broadcast instruction messages include media outlet identifiers (fig. 1, 160; Para. 105 (station identifiers/format is slectable-so format can identify station)).  

Regarding claim 19, Steelberg discloses all in claim 16.  In addition Steel berg discloses the media distribution system, wherein the plurality of ISLs are configured to: receive, from the at least one media outlet, information associated with media playout (Para. 57); and transmit the information associated with media playout to the enterprise hub (Para. 41, 57).  








Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 10, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steelberg, USPG_Pub 2007/0162926, in view of Shapiro, USPG_Pub. 2002/0120787.

Regarding claim 7, Steelberg does not explicitly disclose the media distribution system, wherein: at least one of the plurality of ISLs is configured to transmit broadcast instruction messages to another of the plurality of ISLs.  
Shapiro discloses load balancing between servers wherein information received by a first sever is forwarded to a second server which can better fulfill the service based on the load of the first server (Para. 82).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distribution system of Steelberg to include the media distribution system, wherein: at least one of the plurality of ISLs is configured to transmit the information associated with media playout to another of the plurality of ISLs as disclosed by Shapiro in order to efficiently balance the load among the regional broadcast studios (ISLs) (Para. 82).


Shapiro discloses load balancing between servers wherein information received by a first sever is forwarded to a second server which can better fulfill the service based on the load of the first server (Para. 82).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Steelberg to include transmitting the playout information from a first ISL to a second ISL as disclosed by Shapiro in order to efficiently balance the load among the regional broadcast studios (ISLs) (Para. 82).

Regarding claim 13, Steelberg does not explicitly disclose the method, further comprising: transmitting at least one broadcast instruction message from a first ISL to a second ISL.  
Shapiro discloses load balancing between servers wherein information received by a first sever is forwarded to a second server which can better fulfill the service based on the load of the first server (Para. 82).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Steelberg to include transmitting at least one broadcast instruction message from a first ISL to a second ISL as disclosed by Shapiro in order to efficiently balance the load among the regional broadcast studios (ISLs) (Para. 82).


Shapiro discloses load balancing between servers wherein information received by a first sever is forwarded to a second server which can better fulfill the service based on the load of the first server (Para. 82).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distribution system of Steelberg to include the media distribution system, wherein: at least one of the plurality of ISLs is configured to transmit the information associated with media playout to another of the plurality of ISLs as disclosed by Shapiro in order to efficiently balance the load among the regional broadcast studios (ISLs) (Para. 82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423